Citation Nr: 1711341	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  95-03 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a colon disability, to include ulcerative colitis.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a left knee injury prior to February 19, 2002, and as of April 29, 2003.

5.  Entitlement to an increased rating for service-connected low back disability, currently evaluated as 10 percent disabling prior to February 1, 2005, and as 20 percent disabling thereafter.  

6.  Entitlement to an initial evaluation in excess of 30 percent for service-connected major depressive disorder.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Philadelphia, Pennsylvania, Department of Appellants Affairs (VA) Regional Office (RO).  The relevant administrative history is as follows:

In July 1994, the RO denied a claim for a compensable left knee disability.  The Veteran appealed the increased rating issue.  

In April 1997, the RO granted the increased rating claim for the left knee, to the extent that it assigned a 10 percent rating with an effective date of February 5, 1996.  

In May 2007, the Veteran was afforded a videoconference hearing before the undersigned, who is the Acting Veterans Law Judge rendering the determinations in these claims and who was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (b) (West 2014).

In August 2007, the Board denied the claim.  The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2008, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's August 2007 decision.  That same month, the Court issued an Order vacating the August 2007 Board decision.  

In December 2010, the Board remanded the claim.  In July 2012, the Board granted the claim, to the extent that it assigned a 20 percent rating, with an effective date from February 19, 2002 to April 28, 2003, and a 10 percent rating thereafter.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims ("Court").  In October 2013, the Court issued an Order and a Memorandum Decision that vacated that portion of the Board's decision which kept the Veteran's rating at 10 percent (i.e., prior to February 19, 2002, and as of April 28, 2003).  In September 2014, the Board remanded the claim for additional development.

As for the other issues on appeal, in April 2005, the RO increased the Veteran's rating for his service-connected lumbosacral strain from 10 percent to 20 percent disabling, with an effective date of  February 1, 2005, and denied a claim for a TDIU.  The Veteran appealed the increased rating issue, and the TDIU issue.  In its July 2012 decision the Board denied a rating in excess of 10 percent for service-connected lumbosacral strain prior to February 1, 2005, and remanded the issue of entitlement to a rating in excess of 20 percent as of February 1, 2005, for additional development.  The Veteran appealed to the Court and in the October 2013 Order and a Memorandum Decision vacated that portion of the Board's decision which kept the Veteran's rating for service-connected lumbosacral strain at 10 percent prior to February 1, 2005.

In February 2013, the RO granted service connection for major depressive disorder, evaluated as 30 percent disabling.  The Veteran has appealed the issue of entitlement to an initial evaluation in excess of 30 percent.  

In November 2015, the RO denied claims for service connection for a neck condition, a colon condition, a right shoulder condition, and ulcerative colitis.  The Veteran has appealed the denials of these service connection issues.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2017, the Veteran was notified that a significant amount of additional medical evidence had been received by VA that had not previously been reviewed by the AOJ, and that this evidence was not accompanied by a waiver of RO review.  See 38 C.F.R. §  20.1304 (c) (2016).  He was requested to state whether or not he desired to waive his right to have the RO review this evidence.  

On March 20, 2017, a signed statement was received from the Veteran indicating that he desired to have his case remanded to the RO for consideration of this evidence.  See also Veteran's representative's associated statement.  Therefore, on remand, this evidence must be reviewed in association with the readjudication of the Veteran's claims.  Id. 

With regard to the claims for increased ratings for service-connected lumbosacral strain, and a left knee disability, in reviewing claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.   

The most recent VA examination reports (disability benefits questionnaires or DBQs) of record for the back and left knee are dated in April 2015.  These DBQs show that they do not include any testing for pain on passive motion, or specify ranges of motion on weight-bearing and non-weight-bearing for both the knee joint in question or the paired joint.  Cf. Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Accordingly, the Board finds that a remand is required in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of his low back, and left knee, disabilities. 

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failure to 
 report for a VA examination without good cause may include denial of the claim(s).  38 C.F.R. § 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record.

2.  After undertaking any additional appropriate development, schedule the Veteran for examinations of his back, and left knee, in order to determine the current levels of severity of his lumbosacral strain, and left knee, disabilities.  The electronic claims folder and a copy of this remand must be made available to the examiner(s) who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a) The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing (if applicable), for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing, or concludes required testing is not necessary, he or she should clearly explain why that is so.  

b) The examiner must provide an opinion as to the severity of the Veteran's lumbosacral strain, and left knee, symptoms, and how those symptoms impact the Veteran's occupational functioning. 

c) A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the development has been completed, and after completing any other additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any of the benefits sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


